DETAILED ACTION
Claims 1-20 are considered in this office action. Claims 1-20 have been found allowable over prior art search and in view of arguments presented by the applicant.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 				Allowable Subject Matter
3.	The following is an examiner’s statement of reasons for allowance.
	Claims 1-20 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The closest prior art of record are :
1) Giurgiu et al. (US2017/0277716) discloses a navigation system which transfers the destination and origin information to Information Center. The navigation apparatus calculate a first route using its own map data and send it to the information center. And information center calculates second route using its map data and they are compared and whichever have shorter time to reach the destination is chosen for further route guidance. 
2) Angermann et al. (US 20160003972) discloses A computing system may receive a map of features in an environment. The computing system may identify one or more regions of the map for data collection. The computing system may receive sensor data from a plurality of devices. The sensor data may be associated with one or more periods of time when the sensor 
3) Nakamura  (US10096241) which discloses a probe data collection method is provided to ensure real-time nature of collected probe data and to reduce a communication load of the server. Based on received probe data, a total number of vehicles that have transmitted probe data and upload times of the probe data for each vehicle are detected. Based on the detected upload times, correction values of the upload times are calculated for each of the vehicle according to the total number of the vehicles. Then, the calculated correction values are transmitted to the vehicles.
The examiner agree with the applicants arguments that Giurgiu and Nakamura fail to teach or suggest the new amended independent Claims 1, 8 and 15. 
All the claims dependent upon the independent claims listed above are also hereby subject for allowable subject matter. 
Conclusion
Please refer PTO-892 for relevant prior art for this pending application. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDHESH K JHA whose telephone number is (571)272-6218.  The examiner can normally be reached on M-F:0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABDHESH K JHA/Primary Examiner, Art Unit 3668